 



Exhibit 10.33
EMPLOYMENT AGREEMENT
January 14, 2008
Ellen Harmon
16 Hillandale Road
Rye Brook, New York 10573
     ATMI, Inc., a Delaware corporation, has agreed to enter into an employment
agreement with you on the terms and subject to the conditions herein. The
“Company” or “ATMI”, as used in this Agreement shall be defined as ATMI, Inc.
and for purposes of Section 7 hereof shall include any of its subsidiaries or
affiliates for which you provide any product, process, technology or service to
or supervise or otherwise participate in during the two (2) years prior to the
termination of your employment with ATMI, Inc. You have agreed to enter into an
employment agreement containing, among other things, restrictions on your
ability to compete with the business of the Company and its subsidiaries and
affiliates to the extent provided in the preceding sentence for a period of time
following your termination of employment.
     Accordingly, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration,
including but not limited to (i) your receipt of a term of employment pursuant
to Section 2 of this Agreement; (ii) your access to and receipt of the
confidential, proprietary and trade secret information of the Company and its
subsidiaries and affiliates; (iii) your receipt of compensation pursuant to
Section 3 of this Agreement; and (iv) your receipt of other benefits, including
without limitation, stock options and restricted stock, pursuant to Section 4 of
this Agreement, the receipt and sufficiency of which are hereby expressly
acknowledged, effective the date of this Agreement, the Company and you agree as
follows:
     1. Position and Responsibilities.
     1.1 You shall serve as Chief Legal Officer, Executive Vice President and
Secretary of the Company and of Advanced Technology Materials, Inc., a Delaware
corporation (“ATMI Sub”), or in such other capacity as shall be mutually agreed
upon by you and the Board of Directors of ATMI. You shall perform such duties at
Danbury, Connecticut or such other place as you and the Company shall mutually
agree. You shall report directly to the CEO of the Company and ATMI Sub.
     1.2 You will, to the best of your ability, devote your full business time
and good faith efforts to the performance of your duties hereunder and to the
business and affairs of the

 



--------------------------------------------------------------------------------



 



Company. You agree to serve as an officer of the Company and/or ATMI Sub, if
elected by their respective Boards of Directors, and to perform such executive
duties consistent with your positions as set forth above as may be reasonably
assigned to you by their respective Boards of Directors from time to time.
     1.3 You will duly, punctually and faithfully perform and observe any and
all reasonable rules and regulations which the Company and/or ATMI Sub may now
or shall hereafter establish (if and once communicated to you) governing the
conduct of the Company’s business and generally applicable to similarly situated
employees or officers of ATMI.
     2. Term of Employment.
     2.1 The term of your employment shall be two (2) years (the “Initial Term”)
commencing on or about January 28, 2008, provided your employment shall
automatically terminate upon your death and may be terminated at any time as
provided in Sections 2.2 and 2.3. At the end of the Initial Term, unless the
parties mutually agree to renew, extend or modify the provisions hereof, your
employment shall continue “at will,” subject to the Company’s obligations under
this Section 2, and the other terms and conditions of this Agreement (as then in
effect) shall continue. Sections 2.6, 2.7 and 2.8 will apply to termination of
your employment after the Initial Term by the Company without Cause (other than
pursuant to Section 2.2(c)) or by you pursuant to Section 2.3.
     2.2 The Company shall have the right, on written notice to you specifying
the reason, to terminate your employment:
     (a) subject to Section 2.5 hereof, immediately for Cause (as defined in
Section 2.4), subject to the cure rights set forth in Section 2.4, or
     (b) subject to Sections 2.6, 2.7, 2.8 and 2.9 hereof, at any time without
Cause, or
     (c) in the event of your total disability meaning that, in the reasonable
determination of the Board of Directors of ATMI, a mental or physical condition
renders you unable or incompetent to carry out the essential functions of your
position (with reasonable accommodation to the extent required pursuant to the
Americans with Disabilities Act) for a period of ninety (90) consecutive days;
provided that, if ATMI’s long-term disability (“LTD”) program now or later
requires a disability to continue for more than 90 days to be eligible for LTD
benefit coverage, you shall be allowed to take unpaid leave of absence in lieu
of termination under Section 2.2(b) or (c) until such time as you qualify for
LTD benefits if such leave will enable you to so qualify.
     2.3 You shall have the right, on written notice to the Company, to
terminate your employment for “good reason,” which shall mean a resignation of
your employment following (a) any material breach by the Company of any of its
obligations to you under this Agreement; (b) a significant decrease by the Board
of Directors of ATMI or ATMI Sub of your titles, positions, duties or authority
as set forth herein (except in connection with a termination pursuant to
Section 2.2(a) or (c)), including without limitation any failure by the Board of
Directors of the

-2-



--------------------------------------------------------------------------------



 



Company or ATMI Sub to elect or re-elect you to your positions as Executive Vice
President, Chief Legal Officer and/or Secretary thereof; (c) any reduction in
your Base Salary under Section 3.1; (d) any reduction in your 45% of Base Salary
target incentive compensation opportunity; (e) any relocation of your primary
place of employment more than 50 miles without your consent; or (f) any failure
of the Company to have any successor to all or substantially all of the business
and properties of the Company assume all of the liabilities and obligations of
the Company under this Agreement (and any stock option or restricted stock
agreement to which you are a party, unless the awards covered thereby have fully
vested), provided, in each case, that a prior written notice specifying the
reasons within one hundred eighty (180) days after such breach, and an
opportunity to cure such breach (if curable), shall be afforded the Company and
“good reason” shall exist only if the Company shall fail to cure such breach
within thirty (30) days after its receipt of such notice.
     2.4 The term “Cause” shall mean (i) your willful failure or refusal to
render substantial services to the Company in accordance with your obligations
under this Agreement,; (ii) the commission by you of an act of fraud or
embezzlement against the Company or the commission by you of any other criminal
act committed with the intent to materially injure the Company; (iii) an act of
moral turpitude by you which is materially detrimental to the business or
reputation of the Company; or (iv) your having been convicted of, or pleading
nolo contendere to, a felony (other than traffic offenses which do not bring you
or the Company into disgrace or disrepute); provided that, with respect to
clauses (i) or (iii) hereof, if your alleged failure, act or refusal is capable
of cure, a written notice within three (3) months of such alleged failure, act
or refusal and opportunity to cure shall be afforded you and, in such event,
Cause shall exist if you fail to cure such failure, act or refusal within a
reasonable period of time not to exceed thirty (30) days. For purposes of this
Section 2.4, the term “Company” shall include the Company, ATMI Sub and their
respective subsidiaries and affiliates. For purposes of this Section 2.4, an
action or inaction shall not be treated as “willful failure or refusal” if
authorized by the Board of Directors of the Company or taken in the good faith
belief that it was in, or not opposed to, the best interests of the Company or
ATMI Sub or their respective subsidiaries or affiliates.
     2.5 If you are terminated for Cause, neither the Company nor any affiliate
of the Company shall have any further obligation to you or your personal
representatives under this Agreement, except for salary and any previously
awarded but not yet paid bonus for any completed fiscal year, additional
compensation and permitted business expenses, accrued hereunder and unpaid at
the date of termination. Further, your rights under employee benefit plans and
arrangements of the Company or ATMI Sub shall be determined in accordance with
the provisions of such plans and arrangements and applicable law except to the
extent that this Agreement expressly provides otherwise. Within ten (10) days of
the date of termination of your employment, you shall return to the Company all
records and other personal property of the Company in your possession or
control, including all confidential, proprietary or trade secret information of
the Company and its subsidiaries and affiliates.
     2.6 In the event of the termination of your employment pursuant to either
Section 2.2(b) or Section 2.3, in addition to any other amounts set forth in
Section 2.5 hereof, the Company shall pay to you an aggregate of twelve
(12) months’ Base Salary at the time of termination, less applicable taxes and
withholding (the “Severance Payment”), in the manner and

-3-



--------------------------------------------------------------------------------



 



subject to the terms and conditions as hereinafter provided, plus any previously
awarded but not yet paid bonus for any completed fiscal year, and the Company
shall provide you during such period medical, dental, life and disability
insurance benefits on the same basis the Company would have provided you such
benefits during such period had you continued to be an employee of the Company
(collectively, the “Severance Benefits”). The Severance Payment shall be payable
in installments on such date or dates on which Base Salary would have been paid
to you had your employment not been terminated.
     2.7 In the event of the termination of your employment pursuant to either
Section 2.2(b) or 2.3 within 548 days after a “change in control” of ATMI ,
(a) all stock options held by you to purchase shares of ATMI Common Stock shall
become fully vested and immediately exercisable and shall remain exercisable for
no less than one year after such termination, notwithstanding the vesting and
exercise provisions of any stock option award agreement concerning such options
but subject to the expiration date provided in such option agreement without
regard to a termination of employment; provided that such acceleration of
vesting shall not occur if and to the extent that (i) ATMI’s independent
accountant has advised the Board of Directors of ATMI that such acceleration
could prohibit the accounting treatment of the transaction which is a change in
control as a pooling of interests under Accounting Principles Board Opinion
No. 16 (or any successor opinion) and (ii) the Board of Directors of ATMI
intends to treat such transaction as a pooling of interests, in which case
options would continue to vest as permitted within the terms of the applicable
stock plans and stock option award agreements; (b) all restricted stock issued
to you in connection with your employment shall become immediately fully vested
notwithstanding the vesting provisions of any restricted stock agreement
concerning such restricted stock; and (c) you will be entitled at a minimum to
the target amount under any bonus plans then in effect as if fully earned. To
the extent that the vesting of all or some of your restricted stock, as provided
in the preceding sentence, is not permitted under Section 7.3 of the ATMI 2003
Stock Plan (the “2003 Plan”) or a comparable provision of any other plan under
which such shares are granted, such shares shall not vest. In lieu thereof, the
Company will pay you within ten (10) days after the termination of your
employment an amount in cash equal to the fair market value as of the date of
termination of your employment of those restricted shares that do not vest,
determined pursuant to Section 6.1(c) of the 2003 Plan or a comparable provision
of any other plan under which such shares are granted. Benefits payable under
this Section 2.7 or 2.6 or 2.5 upon or following a change in control may subject
you to an excise tax as “excess parachute payments” under Section 280G of the
Internal Revenue Code. ATMI will reimburse you for all excise taxes paid on a
“fully grossed up basis”, such that you will receive the same net amount (after
payment of all income, employment and excise taxes imposed with respect to such
benefits and such tax reimbursements, and of any interest or penalties relating
to any such excise taxes or to the income tax due on any such tax reimbursements
(other than interest or penalties arising as a result of your failure to timely
pay such excise or income taxes with respect to which you had previously
received reimbursement) as you would have received if such excise tax had not
been imposed in the first place.The reimbursement will constitute an excess
parachute payment and will be subject to further excise tax. Such further excise
tax will trigger further reimbursement by ATMI. For purposes of this
Section 2.7, a “change in control” of ATMI shall be deemed to have taken place
if: (i) a third person, including a “person” as defined in Section 13(d)(3) of
the

-4-



--------------------------------------------------------------------------------



 



Securities and Exchange Act becomes the beneficial owner (as defined in
Rule 13d-3 under the Securities and Exchange Act) directly or indirectly, of
securities of ATMI representing twenty-five percent (25%) or more of the total
number of votes that may be cast for the election of the directors of ATMI;
(ii) as the result of, or in connection with, any tender or exchange offer,
merger, consolidation or other business combination, sale of assets or one or
more contested elections, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of ATMI immediately prior to the
Transaction shall cease to constitute a majority of the Board of Directors of
ATMI or of any successor to ATMI; (iii) the sale of all or substantially all of
the assets of the Company (on a consolidated basis) in one or more related
transactions to a person other than such a sale to a subsidiary of the Company
which does not involve a change in the equity holdings of the Company; or
(iv) the following individuals cease, for any reason (other than an act of God),
to constitute a majority of the number of directors of the Company then serving:
individuals who, on the date hereof, constitute the Board of Directors of the
Company and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board of Directors of the
Company or nomination for election by the Company’s shareholders was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof or whose appointment or election or
nomination for election was previously so approved.
     2.8 You shall have no duty to mitigate the Severance Payment, Severance
Benefits or any other amounts payable to you hereunder, and such amounts shall
not be subject to reduction for any compensation or benefits received by you
from employment in any capacity or other source following the termination of
your employment with the Company.
     2.9 As a condition to your receipt of any payments and benefits provided
for in Section 2.6, you must timely execute a general release agreement, in a
form reasonably satisfactory to the Company, releasing any and all claims
arising out of or related to your employment (subject to the limitations set
forth in this Section 2.9), provided that such requirement shall not apply after
a change in control of the Company as defined in Section 2.7 above. The form and
terms of such release shall not be unreasonable, and shall be no less favorable
to you than those applied to any other executive officer of the Company during
the preceding two year period. Such release shall not require you to waive any
payments or benefits due or other rights upon termination pursuant to
Section 2.2(b) or 2.3 as expressly provided in this Agreement or in respect of
stock options, restricted stock or benefit plans and arrangements as expressly
provided in this Agreement, or as expressly provided in the applicable documents
governing such plans or arrangements. The terms of such release shall not be
inconsistent with the terms of the this Agreement, and shall not impose any
financial, non-compete or non-solicit obligations or conditions on you that are
not already expressly imposed by this Agreement.

-5-



--------------------------------------------------------------------------------



 



     3. Compensation.
     3.1 The Company shall pay to you for the services to be rendered hereunder
a Base Salary at an annual rate of not less than $290,000, subject to customary
withholding for federal, state and local taxes. Such Base Salary shall be
payable periodically in conformity with the prevailing practice of ATMI for
executives’ compensation as such practice shall be established or modified from
time to time. Such Base Salary shall be subject to increase but not decrease
from time to time to take into account appropriate cost of living adjustments
and general compensation increases based on performance, in the discretion of
the Board of Directors of ATMI (such base salary, as so increased, shall be the
“Base Salary” herein).
     3.2 You shall be entitled to be reimbursed for all reasonable and necessary
expenses incurred in connection with the performance of your duties hereunder
provided that you shall, as a condition of reimbursement, submit verification of
the nature and amount of such expenses in accordance with the reimbursement
policy from time to time adopted by the Company .
     4. Other Benefits.
     4.1 You shall be entitled to “time off” in accordance with the Executive
Committee Time Off Program of ATMI, as the same may be in effect from time to
time, without loss of compensation or other benefits to which you are entitled
under this Agreement, to be taken at such times as you may reasonably select.
     4.2 You shall be entitled to participate in the ATMI Incentive Compensation
Plan and any other compensation programs for employees of ATMI of equivalent
position. You will be measured on Financial (75%) and MBOs (25%). For calendar
years 2008 and 2009, you will have an incentive compensation award opportunity
at target of not less than 45% of Base Salary and a maximum bonus opportunity of
not less than 90% of Base Salary, which percentages shall be reviewed by the
Compensation Committee of the Board of Directors of the Company for possible
increase prior to the end of 2008. In connection with this incentive
compensation opportunity, it is expected that you will receive a letter on or
about January 31, 2008, reflecting your MBO goals for 2008 and a letter on or
about January 1, 2009, reflecting your MBO goals for 2009. The actual amount of
any incentive compensation award to you will be in the discretion of the Board
of Directors of ATMI or an appropriate committee thereof, and will be based on
pre-established company, business unit and individual goals.
     4.3 You shall be entitled to participate in the ATMI Senior Executive
Perquisite Policy, on such terms as are established by ATMI in its sole
discretion. For the calendar years 2008 and 2009, your allowance under this
Policy shall be $10,000.00 per year (after tax).
     4.4 You shall be entitled to participate in the ATMI Long Term Incentive
Stock Award Program, on such terms as are established at the discretion of the
ATMI Board of Directors. ATMI’s Compensation Committee of the Board of Directors
has determined to grant to you an initial Long Term Incentive Stock Award with a
value of $400,000.00, evenly divided between stock options and restricted stock.
The restricted stock award and the stock option grant share prices and number of
shares will be established on your start date. Stock options

-6-



--------------------------------------------------------------------------------



 



shall vest 25% per year for four (4) years and expire on the tenth anniversary
of the grant date. Restricted stock shall vest 50% after three (3) years, 75%
after four (4) years, and 100% after five (5) years.
     4.5 The Company will provide to you all other employee benefits and
perquisites generally available to employees of ATMI and ATMI’s subsidiaries of
equivalent position, as the same may be in effect from time to time.
     4.6 You shall be eligible to receive additional compensation, including
awards of performance bonuses at levels commensurate with employees of ATMI and
ATMI’s subsidiaries of equivalent position and grants of employee stock options,
in each case in the discretion of the Compensation Committee of the Board of
Directors of ATMI. Additional incentive compensation may be earned pursuant to
the conditions of the annual letter reflecting your “MBO” goals, typically sent
on or about January 1st of the applicable year, or on a later date pursuant to
any change in your responsibilities.
     5. Other Activities During Employment.
     5.1 Except with the prior written consent of the ATMI’s Board of Directors,
which consent shall not be unreasonably withheld, you will not during the term
of this Agreement undertake or engage in any other employment or occupation
except as permitted by Section 5.3. This provision shall not be deemed to
preclude membership in professional societies, lecturing or the acceptance of
honorary positions, or participation in charitable and other community
activities, that are in any case incidental to your employment by the Company,
which are not adverse or antagonistic to or competitive with the Company or its
subsidiaries or affiliates, their business or prospects, financial or otherwise
and are consistent with your obligations regarding the confidential, proprietary
and trade secret information of the Company and its subsidiaries and affiliates.
     5.2 Except as permitted by Section 5.3, you will not assume or participate
in, directly or indirectly, any position or interest adverse or antagonistic to
the Company or its subsidiaries or affiliates, their business or prospects,
financial or otherwise, or take any action towards any of the foregoing.
     5.3 During the term of your employment by the Company, except on behalf of
the Company or its subsidiaries or its affiliates, you will not, directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative or otherwise, become or be interested in any other
person, corporation, firm, partnership or other entity whatsoever which directly
competes with the Company or its subsidiaries or affiliates, in any part of the
world, in any line of business engaged in (or planned to be engaged in) by the
Company or its subsidiaries or affiliates (or any successor to their business).
With respect to any company or partnership which directly competes with the
Company or its subsidiaries or affiliates, in any part of the world, in any line
of business engaged in (or planned to be engaged in) by the Company or its
subsidiaries or affiliates (or any successor to their business), this
Section 5.3

-7-



--------------------------------------------------------------------------------



 



shall not prohibit you from owning (i) as a passive investor only, an aggregate
of not more than one percent (1%) of the total stock or equity interests of such
company or partnership if the same are publicly traded, or (ii) stock or equity
interests of such company or partnership through mutual funds or other similar
investment vehicles over which you retain no investment discretion.
     6. Former Employment.
     6.1 You represent and warrant that your employment by the Company will not
conflict with and will not be constrained by any prior employment or consulting
agreement or relationship. Subject to Section 6.2, you represent and warrant
that you do not possess confidential information arising out of prior employment
(other than with the Company) which, in your best judgment, would be utilized in
connection with your employment by the Company in the absence of Section 6.2.
     6.2 If, in spite of the second sentence of Section 6.l, you should find
that confidential information belonging to any former employer might be usable
in connection with the Company’s business, you will not intentionally disclose
to the Company or use on its behalf any confidential information belonging to
any of your former employers; but during your employment by the Company, you
will use in the performance of your duties all information which is generally
known and used by persons with training and experience comparable to your own
and all information which is common knowledge in the industry or otherwise
legally in the public domain or is legally obtainable.
     7. Confidentiality.
     7.1 You recognize that during the course of your employment by the Company,
you may have had or may have in the future access to confidential or proprietary
information, including, but not limited to, business documents or information,
research and marketing data, customer lists, computer programs, processes,
techniques, know-how, trade secrets, formulae, manufacturing processes and
inventions, as well as certain information concerning employees, partners or
customers of the Company. This information shall be known as “Confidential
Information” and shall include all information described in the preceding
sentence, whether previously existing, now existing or arising hereafter,
whether conceived or developed by others or by you alone or with others, and
whether or not conceived or developed during regular business hours.
Confidential Information does not include information that is part of the public
domain or generally known within the relevant industry through no fault of
yours, or that has been lawfully disclosed to you by a third party.
     7.2 Subject to Section 7.4 hereof, you will not, either during the term of
your employment with the Company or thereafter, remove, disclose or cause the
disclosure of any Confidential Information except as removal or disclosure may
be required or appropriate in connection with your work for the Company. You
will take all reasonable steps necessary to ensure that Confidential Information
in your possession will not become known to third parties without the Company’s
prior written approval except in the proper conduct of your duties.

-8-



--------------------------------------------------------------------------------



 



     7.3 Subject to Section 7.4 hereof, you will not, either during the term of
your employment with the Company or thereafter, use or cause the use of
Confidential Information either for the benefit of yourself or for the benefit
of anyone other than the Company, directly or indirectly, unless you have prior
authorization from the Company.
     7.4 The provisions of this Section 7 shall not prohibit you from disclosing
Confidential Information to the extent required by law or regulation or any
court order or any government or administrative agency order provided that, in
the event that any such disclosure is required, you give to the Company prompt
notice thereof and cooperate as reasonably requested by the Company with any
actions to limit or prevent such disclosure or to obtain a protective order or
similar arrangement.
     8. Post-Employment Activities.
     8.1 You understand and acknowledge that the provisions of this Section 8
are necessary to protect the legitimate business interests of the Company and
are fair and reasonable for numerous reasons, including your receipt of the
specific consideration expressed in the second paragraph of this Agreement. In
addition, as a result of your executive position with the Company, you have had,
and will continue to have, access to significant confidential, proprietary or
trade secret information of the Company, so that, if you were employed by a
competitor of the Company, there would be a substantial risk to the Company of
your use of its confidential, proprietary or trade secret information. Based on
the foregoing, for a period of twelve (12) months after the termination of your
employment with the Company, absent the Company’s prior written approval (with
concurrence from the Board of Directors of ATMI), you will not directly or
indirectly:
     (a) render any services to, or engage in any activities for, any other
person, firm, corporation or business organization which is a supplier of
specialty materials to the semiconductor industry, which services or activities
relate to any product, process, technology or service, in existence or under
development which substantially resembles or competes with a product, process,
or service of the Company in existence or under development upon which you
worked or exercised supervisory responsibility at any time during the two
(2) years prior to the termination of your employment with the Company;
     (b) solicit employees of the Company to leave their employ or offer or
cause to be offered employment to any person who is or was employed by the
Company at any time during the six (6) months prior to the termination of your
employment with the Company; the foregoing does not apply to employees who have
been terminated by ATMI, its subsidiaries or affiliates or to your use of
general advertising which is not specifically directed at ATMI employees;
     (c) entice, induce or encourage any of the Company’s other employees to
engage in any activity which, were it done by you, would violate any provision
of this Section 8; or

-9-



--------------------------------------------------------------------------------



 



     (d) otherwise attempt to interfere with or disrupt the business or
activities of the Company or its subsidiaries or affiliates after written notice
and a 60-day cure period.
     8.2 Upon your written request to the Company specifying the activities
proposed to be conducted by you, the Company may in its discretion, subject to
the concurrence of the Board of Directors of ATMI, give you written approval(s)
to engage personally in any activity or render services referred to in
Section 8.l upon receipt of written assurances (satisfactory to the Company and
its counsel in their discretion) from you and from your prospective employer(s)
that the integrity of the provisions of Section 7 and Section 8.l will not in
any way be jeopardized or violated by such activities; provided, however, the
burden of so establishing the foregoing to the satisfaction of the Company and
said counsel shall be upon you and your prospective employer(s). Failure of the
Company to respond to such written request shall be deemed a rejection of such
request.
     9. Remedies. Your duties under Section 7 and Section 8 shall survive
termination of your employment with the Company. You acknowledge and agree that
any breach by you of any of the provisions of Section 7 or Section 8.1 of this
Agreement will result in irreparable and continuing damage to the Company and
that a remedy at law for any breach or threatened breach by you of the
provisions of Section 7 or Section 8.1 would be inadequate, and you therefore
agree that the Company shall be entitled to temporary, preliminary and permanent
injunctive relief in case of any such breach or threatened breach. Nothing in
this Agreement shall be construed to prohibit the Company from pursuing any
other remedy available to it at law or in equity, the parties having agreed that
all remedies are cumulative.
     10. Miscellaneous.
     10.1 This Agreement and the rights and obligations of the parties hereto
shall bind and inure to the benefit of any successor or successors of the
Company by reorganization, merger or consolidation and any assignee of all or
substantially all of its business and properties or the business or properties
of the Company or any subsidiary or division thereof, but, except as to any such
successor or assignee of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned by the Company or you. The foregoing shall
not limit the entitlement of your estate upon your death (or your legal
representative in the event of your disability) to enforce your rights hereunder
(including but not limited to your right to payment of amounts provided
hereunder) in accordance with the terms hereof.
     10.2 In case any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Agreement. If moreover, any of the restrictions
contained in Section 8.1 shall for any reason be held to be excessively broad as
to duration, geographical scope, activity or subject, and hence unenforceable as
written, the parties expressly agree that a court may rewrite and modify such
provisions so as to be enforceable to the fullest extent compatible with the
applicable law as it shall then appear.

-10-



--------------------------------------------------------------------------------



 



     10.3 All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):
     If to the Company:
Advanced Technology Materials, Inc.
7 Commerce Drive
Danbury, CT 06810
Facsimile No. (203)-830-4116
Attention: Tim Carlson, CFO
     If to you:
Ellen Harmon
16 Hillandale Road
Rye Brook, New York 10573
Facsimile No.: (914) 934 — 8826
     10.4 If either party shall waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
     10.5 The headings of the sections hereof are inserted for convenience only
and shall not be deemed to constitute a part hereof nor to affect the meaning
hereof.
     10.6 This Agreement shall be governed by and construed (both as to validity
and performance) and enforced in accordance with the laws of the State of
Connecticut applicable to agreements made and to be performed wholly within such
jurisdiction. You hereby agree to accept the non-exclusive jurisdiction of the
courts of the State of Connecticut, and those of the United States of America
situated in the State of Connecticut, for the adjudication of any dispute
arising out of this Agreement. You hereby irrevocably (1) agree that any suit,
action or other legal proceeding arising out of this Agreement may be brought in
any Connecticut state court or United States federal court located in
Connecticut; (2) consent to the jurisdiction of each such court in any such
suit, action, or legal proceeding; (3) waive any objection which you may have to
the laying of venue of any such suit, action, or legal proceeding in any of such
courts; and (4) agree that Connecticut is the most convenient forum for
litigation of any such suit, action or legal proceeding.
     10.7 This Agreement, together with the Proprietary Information and
Inventions Agreement, is the entire agreement of the parties with respect to the
subject matter hereof and

-11-



--------------------------------------------------------------------------------



 



may not be amended, supplemented, cancelled or discharged except by written
instrument executed by both parties hereto. This Agreement supersedes any and
all prior agreements between the Company and you with respect to the matters
covered hereby.
     10.8 This Agreement may be executed in counterparts, each of which when so
executed and delivered shall constitute a complete and original instrument but
all of which together shall constitute one and the same agreement, and it shall
not be necessary when making proof of this Agreement or any counterpart thereof
to account for any other counterpart.
     10.9 You acknowledge that you had the opportunity to have this Agreement
reviewed by an attorney of your choosing prior to your execution of this
Agreement.
     10.10 You will be entitled to full indemnification with respect to any and
all claims and liabilities (and all related legal fees and expenses reasonably
incurred by you or on your behalf) asserted against you in your capacity as an
officer or director of the Company or ATMI Sub or any subsidiary or affiliate
thereof to the maximum extent provided in their charter documents as amended
from time to time, copies of which (as to the Company and ATMI Sub) have been
provided to you, and in accordance with Delaware law. You will be entitled to
coverage as an officer of the Company and ATMI Sub pursuant to director and
officer liability insurance coverage obtained by members of the Company on the
same basis as such coverage is made available to similarly situated officers of
the Company, ATMI Sub and their subsidiaries and affiliates.
     If you are in agreement with the foregoing, please so indicate by signing
and returning the enclosed copy of this letter.

            ATMI, INC.
      By:           Name:           Title:        

          Accepted and agreed:

_________________________________________
Ellen Harmon
       

-12-